 

Exhibit 10.1

 

 

 

 



STOCK PURCHASE AGREEMENT

Amendment 1

 

Amendment 1 to the STOCK PURCHASE AGREEMENT effective as of November 9, 2018 by
and among TEO FOODS, INC., a Nevada corporation (“Buyer”), NERYS USA INC., a
Nevada corporation, each of the Persons set forth on Schedule A thereto
(“Sellers”), and COMERCIAL TARGA, S.A. de C.V., a Mexican corporation (the
“Company”).

RECITALS

 

WHEREAS, Sellers, Buyer and Company desire to amend certain terms of that
certain Stock Purchase Agreement between the parties that was effective on July
30, 2018.; and

                NOW, THEREFORE, in consideration of the premises and mutual
covenants contained in this Agreement and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree to amend only Section 2.2
(a) and (b) of the Agreement as follows:

 

(a)           Three Hundred Eighty Thousand U.S. Dollars (U.S.$380,000) which
shall be paid as One Hundred Sixty Thousand (U.S.$160,000) in cash by wire
transfer to such account or accounts designated by Sellers to Buyer in writing
and a promissory note from the Buyer in the form identified in Exhibit “A”
attached hereto in the amount of Two Hundred Twenty Thousand (U.S.$220,000) to
be received by the Closing Date; and

(b)       Eight Hundred Sixty Thousand U.S. Dollars (U.S.$860,000) which shall
be paid by a promissory note from the Buyer in the form identified in Exhibit
“A” attached hereto in the amount of Eight Hundred Sixty Thousand U.S. Dollars
(U.S.$860,000) which shall be executed and delivered at Closing.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.







  BUYER:   TEO FOODS, INC., a Nevada corporation         By: /s/Jeffrey H.
Mackay     Jeffrey H. Mackay     President         SELLERS:   NERYS USA Inc., a
Nevada Corporation         By: /s/ John Cathcart     John Cathcart     President
        Sandro Piancone, an individual         By: /s/ Sandro Piancone    
Sandro Piancone         THE COMPANY:   xCOMERCIAL TARGA, S.A. de C.V., a Mexican
corporation         By: /s/ Sandro Piancone     Sandro Piancone     Authorized
Signatory

 

 



   

 

 

